United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MEMPHIS VETERANS ADMINISTRATION
MEDICAL CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1843
Issued: April 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 3, 2019 appellant filed a timely appeal from an August 22, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an aggravation of a
preexisting emotional condition in the performance of duty.
FACTUAL HISTORY
On March 27, 2019 appellant, then a 50-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that on March 18, 2019 at 11:30 a.m. his preexisting anxiety
1

5 U.S.C. § 8101 et seq.

and stress conditions were aggravated while in the performance of duty. He explained that when
he was standing in line in the second floor cafeteria, the logistics chief, D.R., walked up behind
him and assaulted him by punching his back and slapping the left side of his abdomen. On the
reverse side of the claim form, the employing establishment contended that appellant was not
injured in the performance of duty because he was on his lunch break in the cafeteria when the
incident allegedly occurred. It indicated that appellant stopped work on March 27, 2019.
In a March 19, 2019 voluntary witness statement, appellant noted that on March 18, 2019
between 11:00 a.m. and 1:30 p.m. the logistics chief, D.R., walked up behind him and began
punching his back and side and slapped his stomach with an open fist. He indicated that he turned
around to see who was responsible, and upon seeing that it was D.R. his anxiety, anger, and stress
were triggered. D.R. then said something, but appellant did not recall what it was. Appellant
noted that this was a violation of his workplace’s assault policy, and at the time of the incident
there was a lot of tension between him and D.R. He postulated that D.R. may have tried to
intimidate him or could have been retaliating against him for whistleblower activity.
In a form signed on March 27, 2019, appellant indicated that he sustained a stress-related
injury at work on March 18, 2019. He stated that he was a veteran and was currently receiving
benefits for a service-connected disability. Appellant noted that his military claim included posttraumatic stress disorder.
March 27, 2019 medical records signed by Victoria L. Carroll, a mental health nurse
practitioner, noted that she had provided appellant psychological, cognitive, and solution-based
therapy. A May 27, 2019 work status letter signed by Ms. Carroll indicated that appellant had a
psychiatric disability and therefore was unable to work from March 27 to April 26, 2019. She
concluded that appellant would be able to return to work without restriction on April 27, 2019.
In an April 4, 2019 controversion letter, the employing establishment related that appellant
failed to provide any statements from witnesses to substantiate that the alleged incident occurred.
It noted that appellant’s medical evidence was insufficient to establish his claim for compensation
benefits and indicated that it disputed appellant’s claim on the basis of fact of injury, performance
of duty, and causal relationship.
In an April 15, 2019 development letter, OWCP informed appellant that additional
evidence was required in support of his claim. It advised him of the type of factual and medical
evidence necessary to establish his claim and attached a questionnaire for his completion. OWCP
afforded appellant 30 days to submit the requested evidence. By letter of even date, OWCP
requested additional information from the employing establishment regarding the circumstances
of the alleged March 18, 2019 assault. The employing establishment was asked to describe the
events and circumstances which immediately preceded and led up to the assault, and whether there
was any animosity between appellant and the alleged assailant. Further, it was asked if any
investigation subsequent to the incident was conducted.
March 21, 2019 progress notes from Dr. Anne Ayres, a clinical psychologist, indicated that
appellant related that he was still having difficulties with work-related stress. She noted
appellant’s provisional diagnoses as adjustment disorder with depressed and anxious features
(work stressors), alcohol use disorder, unspecified depression, and post-traumatic stress disorder

2

(PTSD). Dr. Ayres recounted that he filed charges against a coworker and expressed concerns
regarding how he is regarded by the employing establishment.
May 2, 2019 progress notes signed by Dr. Tammie Tucker, Board-certified in internal
medicine, indicated that appellant complained of left-sided pain in his head, neck, and chest,
shortness of breath, diaphoresis, and lightheadedness. Appellant’s medical history was listed as
including depression, sleep apnea, and alcohol abuse, and a physical examination revealed
reproducible chest wall tenderness upon palpation. Dr. Tucker diagnosed chest pain and
musculoskeletal pain, and she additionally provided a differential diagnosis of angina and anxiety.
A May 2, 2019 emergency department discharge instruction report signed by Dr. Joel Raja, a
resident physician, noted that appellant was treated for nonanginal chest pain and recommended
follow-up appointments.
A May 14, 2019 e-mail from the employing establishment responding to OWCP’s
development letter indicated it was unaware of any animosity between appellant and D.R., and
that the employing establishment’s police conducted the only investigation of the alleged assault.
It further indicated that it had no knowledge of any witnesses to the alleged assault or if appellant
had similar preexisting injuries or conditions prior to the alleged assault. The employing
establishment also noted it that had no knowledge about whether appellant sustained any other
injuries between the date of his alleged injury and the date he reported the alleged injury.
May 6, 2019 medical records signed by Dr. Uzma Shirwany, Board-certified in internal
medicine, indicated that appellant presented paperwork for retirement disability, and he noted that
the nature of his disability was PTSD and stress. He also indicated that he was experiencing chest
pain, and an electrocardiogram revealed no acute ST-segment changes.
A May 15, 2019 letter from the employing establishment provided additional information
in response to OWCP’s development letter. The employing establishment related that it could not
provide a full description of the events and circumstances leading to the assault because appellant’s
supervisor was not present at the time of the alleged incident. It also related that appellant’s
supervisor had no knowledge of any animosity between appellant and the alleged assailant. In
response to OWCP’s request for the employing establishment to forward a copy of the
investigative report of the alleged assault, it noted that the employing establishment police took a
statement from appellant and had provided the voluntary witness statement to OWCP. The
employing establishment also noted that while appellant’s medical documentation indicated that
he experienced work-related stress, it did not identify specific work factors contributing to his
stress or provide a medical opinion that his symptoms were a direct result of specific work factors.
It indicated that appellant had therefore failed to establish causal relationship.
By decision dated May 16, 2019, OWCP denied appellant’s emotional condition claim,
finding that the evidence of record failed to establish that the claimed incident occurred, as alleged.
On June 11, 2019 appellant requested reconsideration and submitted a March 19, 2019
incident report from the employing establishment police department which related appellant’s
report that, between the hours of 11:00 a.m. and 1:30 p.m. on March 18, 2019, D.R. approached
him from behind and physically assaulted him by punching him in the back and on the side and

3

slapping his stomach. Appellant recounted that he could not understand why his supervisor was
playing in the manner that he did due to the recent tension that had arisen.
OWCP subsequently received an April 10, 2019 voluntary employing establishment police
witness statement by D.R. who noted that on March 18, 2019 he and two colleagues went to lunch
at the employing establishment’s canteen. D.R. parted ways with his colleagues and as he was
walking towards the soda cooler he saw appellant standing in the fast food line in front of the
condiment section and they made eye contact. As he approached appellant, appellant stopped
stooping, which he noted in the report was a bad posture look, straightened his back, and nodded
his head. D.R. further noted that he walked up to appellant and touched his stomach with an open
hand while patting his back. He indicated that he asked appellant “what was good for lunch” and
appellant replied that he was having a hamburger and French fries. D.R. related that he chatted
with appellant until appellant and the three people in front of him received their meals. He then
met up with his two colleagues and walked back to the office. D.R. recounted that when he
received appellant’s claim a week later his coworkers and appellant’s supervisor were not aware
of any injury sustained by appellant.
By decision dated August 22, 2019, OWCP denied modification of its May 16, 2019
decision.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, appellant must submit the
following: (1) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; (2) rationalized medical evidence establishing that he or she has
an emotional condition or psychiatric disorder; and (3) rationalized medical opinion evidence
establishing that the emotional condition is causally related to the identified compensable
employment factors. 2
It is well established as a general rule of workers’ compensation law that, as to employees
having fixed hours and places of work, injuries occurring on the premises of the employing
establishment, while the employees are going to or from work, before or after working hours, or
at lunch time, are compensable.3
Assaults arise out of the employment either if the risk of assault is increased because of the
nature or setting of the work or if the reason for the assault was a quarrel having its origin in the
work. Assaults for private reasons do not arise out of employment unless, by facilitating an assault
that would not otherwise be made, the employment becomes a contributing factor. 4

2

See W.F., Docket No. 18-1526 (issued November 26, 2019); C.M., Docket No. 17-1076 (issued November 14,
2018); C.V., Docket No. 18-0580 (issued September 17, 2018); Kathleen D. Walker, 42 ECAB 603 (1991).
3

Eileen R. Gibbons, 52 ECAB 209 (2001); Narbik A. Karamian, 40 ECAB 617, 618 (1989).

4

J.G., Docket No. 17-0747 (issued May 14, 2018).

4

In this regard, Federal (FECA) Procedure Manual, Chapter 2.08045 provides the following
as to the development of assault cases:
“10. Assault Cases. Where the injury or death is caused by the assault of another
person, it is necessary to establish to the extent possible whether the assault was
accidental, arose out of an activity directly related to the work or work environment,
or arose out of a personal matter having no connection with the employment. In
the case of a personal matter, the evidence must show whether it was materially and
substantially aggravated by the work association. An assault occurring off the
[employing establishment’s] premises and outside of work hours may be
compensable if it arose for reasons related to the employment.
a. It is the responsibility of the [claims examiner] CE to obtain copies of
any police reports which may have been made. Statements should also be
obtained from the official superior and coworkers or other witnesses
showing:
(1) Whether there was any animosity between the injured or
deceased employee and the assailant by reason of a personal
association away from work and, if so, this should be explained
fully; and
(2) A full description of the events and circumstances which
immediately preceded, led up to, and resulted in the assault.
b. A similar statement should be obtained from the assailant, if possible, and
in disability cases, from the injured employee.’”
ANALYSIS
The Board finds that this case is not in posture for decision.
Physical contact by a coworker or supervisor may give rise to a compensable work factor,
if the incident is established factually to have occurred as alleged. 6 In his April 20, 2019 voluntary
witness statement, logistics chief D.R. related that on March 18, 2019 while in the employing
establishment’s canteen he walked up to appellant and touched his stomach with an open hand
while patting his back. The Board therefore finds that the record establishes that on March 18,
2019 D.R. touched appellant’s back and stomach in the employing establishment’s cafeteria at
lunch time and that this incident occurred in the performance of duty. 7 Whether this touching

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.10 (August 1992).

6

D.B., Docket No. 19-1543 (issued March 6, 2020).

7

Supra note 3.

5

incident constituted an assault sufficient to cause an emotional condition, is however, a separate
inquiry.8
The Board finds that OWCP did not sufficiently develop the evidence to determine whether
this touching constituted an egregious physical assault, sufficient to cause an aggravation of
appellant’s emotional condition. In his March 19, 2019 voluntary witness statement, appellant
alleged that there recently was tension between him and D.R., and he noted that D.R.’s assault may
have been retaliation for engaging in whistleblowing activity. He also noted that there was tension
between him and D.R. in the March 19, 2019 employing establishment’s police incident report. In
his statement as a part of the police report, D.R. reported that he approached the appellant patted
his stomach and patted his pack and asked him what was for lunch. He further noted that he spoke
with appellant while three people in front of them were served, then left without issue.
OWCP requested that the employing establishment describe the events that led up to the
alleged incident and whether there was animosity between appellant and the alleged assailant ;
however, appellant’s supervisor responded that he could not answer these questions as he was not
present at the incident.
As previously noted, OWCP’s procedures provide that a statement should be obtained from
the assailant, if possible, detailing whether there was any animosity between the injured employee
and the assailant by reason of a personal association away from work and, if so, this should be
explained fully, and should additionally provide a full description of the events and circumstances
which immediately preceded, led up to, and resulted in the injury.9 OWCP, however, did not
request that the employing establishment obtain the statement from the alleged assailant.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence, particularly when such evidence is of the
character normally obtained from the employing establishment or other governmental source. 10
Accordingly, the Board will remand the case for OWCP to obtain the necessary
information from D.R. regarding the claimed March 18, 2019 employment incident. Following
such further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.

8

See Edward L. Gerwe, Docket No. 06-0181 (issued April 11, 2006); Rem Vescosi, Docket No. 01-1712 (issued
June 5, 2003).
9

See supra note 5.

10

A.M., Docket No. 18-0630 (issued December 10, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the August 22, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: April 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board
Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

